Dismissed and Memorandum Opinion filed May 7, 2009







Dismissed
and Memorandum Opinion filed May 7, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00284-CV
____________
 
MARCUS COLEMAN and ALL OCCUPANTS, Appellants
 
V.
 
WELLS FARGO BANK, N.A., Appellee
 

 
On Appeal from the
County Civil Court at Law No. 3
Harris County,
Texas
Trial Court Cause
No. 911997
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 24, 2008.  On April 27, 2009, the
parties filed an agreed motion to dismiss the appeal because all issues have
been settled.  See Tex. R. App.
P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Guzman, and Boyce.